Case 2:11-cv-02920-KAM-PK Document 52 Filed 06/03/19 Page 1 of 1 PageID #: 283




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK

JANICE RAZZANO,                                        ECF/CM Case
                   Plaintiff,

          v.                                           Case No. 11-CV-02920-KAM-PK

REMSENBURG-SPEONK UNION FREE                           NOTICE OF APPEARANCE
SCHOOL DISTRICT, KATHERINE
SALOMONE, THOMAS KERR, LISA FOX,
KEVIN FEDERICO, CECELIA SPELLMAN-
FREY, JOEL PETERSON, RONALD M.
MASERA and JOHN KERN in their official and
individual capacities pursuant to NYEL §§ 290
et seq.,

                   Defendants.

To: Clerk of Court
    All counsels of record

       PLEASE TAKE NOTICE that the undersigned attorney, Locksley O. Wade, now

appears counsel for the plaintiff. Please send copies of all pleadings and other legal

documents to the undersigned’s address as furnished in this notice.

June 3, 2019                                   Respectfully submitted,
New York, New York
                                               LAW OFFICE OF
                                               LOCKSLEY O. WADE, LLC
                                               11 Broadway, Suite 615
                                               New York, NY 10004
                                               (212) 933-9180
                                               (212) 933-9181 – Fax
                                               wade@wadefirm.com – Email
                                               Attorney for Plaintiff

                                               By: /s/ Locksley O. Wade
                                               Locksley O. Wade, Esq.
